    Case 1:18-cv-00653-PLM-RSK ECF No. 34 filed 04/21/20 PageID.206 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


    TODD R. BLACK,

          Plaintiff,
                                                             Case No. 1:18-cv-653
    v.
                                                             HONORABLE PAUL L. MALONEY
    THOMAS MACKIE, et al.,

          Defendants.
    ____________________________/


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants Hill

and Keeler filed a motion for summary judgment. The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on March 4, 2020, recommending that this Court grant

the motion and enter judgment.1 The Report and Recommendation was duly served on the parties.

No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 33) is

APPROVED and ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 28) is

GRANTED.

         IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,




1
 Defendants Mackie, Ball, Goodspeed, and Mitchell were dismissed on initial screening (ECF No. 6), and the
parties stipulated to the dismissal of claims against Defendant Biddle (ECF No. 23).
 Case 1:18-cv-00653-PLM-RSK ECF No. 34 filed 04/21/20 PageID.207 Page 2 of 2



114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: April 21, 2020                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
